Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11, 16-18 are rejected under 35 U.S.C. 102(a, 2) as being anticipated by Lin (U. S. 2020/0367556).
Regarding claim 11, Lin discloses an atomizer 31, comprising: an atomizing head 3 defining an atomizing chamber 301 and comprising a liquid guiding member 32 positioned within the atomizing chamber 301; and abase seat assembly (30, 36) positioned on an end of the atomizing head 3, and comprising a base seat 36, 30 defining a liquid storage groove 302 in communication with the atomizing chamber 301, wherein the atomizer is placed at a horizontal position or at an inverse position, the 
Regarding claim 16, Lin discloses further comprising a liquid storage assembly 21, wherein the liquid storage assembly comprises a liquid storage tube 2, an interior chamber 21 of the liquid storage tube 2 forms a liquid storage chamber 21, the atomizing head 3 is received in the liquid storage chamber 27, the base seat 36, 30 is positioned on an end of the liquid storage tube 2. 
Regarding claim 17, Lin discloses the base seat assembly 30, 36 further comprises a sealing member 3032, the sealing member 3032 is positioned on the base seat 36, and an external circumferential surface of the sealing member 3032 contacts an internal circumferential surface of the liquid storage tube 2.
Regarding claim 18, Lin discloses further comprising a mouth piece assembly, wherein the mouth piece assembly comprises a mouth piece 1 positioned on an end of the liquid storage tube 2 away from the base seat 36, the mouth piece 1 defines an air exhaust hole 10, the liquid storage assembly further comprises a ventilation tube 20 received in the liquid storage chamber, an interior chamber of the ventilation tube forms an exhaust passage (bottom 20), the exhaust passage  are in communication with the atomizing chamber and the air exhaust hole 10, respectively.
Allowable Subject Matter
Claims 12-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-10 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the applicant’s invention combination including: “the liquid storage groove is provided with a convex body defining at least one ventilation hole, when the tobacco liquid explodes, the tobacco liquid splashes to the convex body and capable of flowing into the liquid storage groove along the convex body” is not taught by Lin or suggested other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PHUONG K DINH/           Primary Examiner, Art Unit 2831